TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00158-CV





Charles Ben  Howell, Appellant


v.


Oscar Mauzy, et al., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 406,958, HONORABLE PETER M. LOWRY, JUDGE PRESIDING





PER CURIAM


	Appellees have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 60(a)(1).  
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed on Appellees' Motion
Filed:   May 22, 1996
Do Not Publish